Title: To George Washington from Colonel Arendt, 30 May 1778
From: Arendt, Henry Leonard Philip
To: Washington, George


                    
                        Sir,
                        Reading [Pa.] May 30th 1778
                    
                    In Order to avoid being troublesome to Your Excellency with my Letters, I have several Times wrote to Baron Stuben, requesting him to acquaint You that my Health was so far restored that I was desirous of resuming my Military Employment, in Case You should think proper to give me any other Post than that of Commanding a Regiment.
                    
                    To convince Your Excellency that it is for very weighty Reasons and not thro’ Obstinacy that I reject this Post, I assure You I shall be content with any other You may be pleased to offer as I am perfectly satisfied You will propose nothing inconsistant with my Character and Honour.
                    In Expectation of Your Excellency’s Answer to my Request, I remain, with the greatest Respect, Your Excellency’s most obed: & very humble Servt
                    
                        Baron Arendt
                    
                